Moyer, C.J.,
dissenting. I dissent from the decision of the majority for the reasons stated in my dissent in State ex rel. Huebner v. W. Jefferson Village Council (1995), 72 Ohio St.3d 589, 593, 651 N.E.2d 1001, 1004. Both Sections 9 and 14, Article XVIII, Ohio Constitution, are clearly written to facilitate the right of citizens to vote on amendments to city and village charters. Our decision in Huebner is wrong; it should be reconsidered and overruled, and the citizens of Hudson Village should be permitted to vote on the proposed charter amendments.
I would grant the writ of mandamus.
Cook, J., concurs in the foregoing dissenting opinion.